Citation Nr: 0906369	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-06 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a urethral injury.

2.  Entitlement to an effective date earlier than November 2, 
2004, for a grant of service connection for a back disorder.

3.  Entitlement to an effective date earlier than November 2, 
2004, for a grant of service connection for a psychiatric 
disorder.

4.  Entitlement to an increased rating for a right ankle 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to 
September 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in April 2008.

The claim for a higher rating for a right ankle disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
currently does not have residuals of a urethral injury.

2.  A decision of April 2003 denied service connection for a 
low back disorder and a psychiatric disorder (major 
depression), and the Veteran did not initiate an appeal.

3.  On November 2, 2004, the RO received a request from the 
Veteran that his claims for service connection for a low back 
disorder and a psychiatric disorder be reopened.

3.  A formal or informal claim for service connection for a 
back or psychiatric disorder was not received between the 
date of the notification of the April 2003 rating decision 
that denied service connection for a back disorder and a 
psychiatric disorder and the request to reopen those claims 
received on November 2, 2004.

4.  In a rating decision of January 2006, the RO granted 
service connection for a lumbar strain and an adjustment 
disorder, and assigned 10 percent initial ratings effective 
from November 2, 2004.

4.  The grants of service connection were not based on the 
addition of any service department record.


CONCLUSIONS OF LAW

1.  Residuals of a urethral injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The requirements for an effective date prior to November 
2, 2004, for the grant of service connection for a lumbar 
strain have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.156, 3.159, 3.400 (2008).

3.  The requirements for an effective date prior to November 
2, 2004, for the grant of service connection for an 
adjustment disorder have not been met. 38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.156, 3.159, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to notify letter have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in November 2004 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, a letter issued in June 
2006 included information regarding the assignment of initial 
ratings and effective dates.  

The Board notes that the Veteran's claims for earlier 
effective dates for the grants of service connection for a 
psychiatric disorder and a back disorder arise from his 
disagreement with the initial evaluations following the 
grants of service connection.  The Courts have held that once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  



I.  Entitlement To Service Connection For A Urethral Injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a urethral injury.  The Veteran contends that he 
was given a urinary catheter during service and this resulted 
in urethral damage.  He presented testimony to this effect 
during the hearing held in April 2008.

The Veteran's service treatment records reveal that in August 
2000 the Veteran reported that he had bleeding from his penis 
when voiding.  It was noted that he had a Foley catheter 
placed the last week in connection with an episode of heat 
exhaustion.  An assessment of urethral injury was noted.    

Significantly, the post-service treatment records associated 
with the Veteran's claims folder do not reveal any objective 
findings of any residuals of the in-service injury.  The 
report of a VA general medical examination conducted in June 
2001 noted that the Veteran reported that he had pain of 2 on 
a scale of 10 about one time per month.  However, he had not 
had any post-service treatment.  On physical examination, 
genital evaluation was normal.  The Board note that the 
diagnoses included residual urethral injury secondary to 
catheter.  However, this was apparently based solely on the 
history provided as there was no objective evidence from the 
examination to support the diagnosis.     

The Board also notes that the evidence which is of record 
includes numerous VA treatment records dated from 2001, 
however, none include any objective confirmation of the 
claimed urethral injury.  A VA record dated in October 2001 
noted a complaint of urinary pain.  A VA urology clinic note 
dated in December 2001 noted that the Veteran reported that 
he felt urinary frequency and some perineal pain, but no 
dysuria.  His stream was good.  On examination, the prostate 
was smooth and flat.  The phallus had no lesions. There were 
no perineal masses or lesions.  The assessment was history of 
urethral trauma.  He was referred for further evaluation.  

Significantly, in January 2002, the Veteran underwent a 
retrograde urethrocystogram.  The visualized portions of the 
anterior and posterior urethra demonstrated a smooth contour 
without strictures, abnormal dilations or filling defects.  
The visualized portions of the bladder demonstrated smooth 
contour as well.  The impression was "No abnormalities are 
identified on this examination."  

The Board finds that preponderance of the evidence is against 
the Veteran's claim for service connection for residuals of a 
urethral injury.  Except for the Veteran's statements and 
claims, there is no competent medical evidence which shows 
that the Veteran has a urethral disorder since his separation 
from service.  The January 2002 retrograde urethrocystogram 
study is of particular significance in demonstrating that he 
has no abnormality.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a) (Service connection is awarded for "a 
particular injury or disease resulting in disability"); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. 
Cir. 2001) (The CAVC held that symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)  Accordingly, service 
connection must be denied because there is no competent 
evidence of a current disability due to a urethral injury.  
See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a broken nose, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Entitlement To Earlier Effective Dates

The basic facts for the effective date issues are not in 
dispute.  The Veteran essentially contends that he had a back 
and psychiatric disorder prior to November 2, 2004.  He 
points out that he filed an earlier claim for such 
disabilities in 2002.  Therefore, he believes that the grant 
of service connection should be effective from 2002.  The 
Veteran has also indicated that he believes that he appealed 
the original denial of the claims in April 2003.   

A review of the evidence of record discloses that the Veteran 
filed a claim for service connection in July 2002 for 
disorders that included a back disorder and a psychiatric 
disorder.  The RO denied this claim and notified the Veteran 
of the decision and of his appellate rights by way of a 
letter dated in April 2003.  The claims file contains no 
indication that a notice of disagreement or an appeal was 
filed.  Therefore those are final decisions. 38 U.S.C.A. § 
7105(a), (c); 38 C.F.R. §§ 20.200, 20.1103.

On November 2, 2004, the RO received a statement in support 
of claim from the Veteran in which he requested that his 
claims for service connection for a psychiatric disorder and 
a low back disorder be reopened.  

The RO initially confirmed the denial of the claims in a 
decision of March 2005.  The Veteran subsequently filed a 
notice of disagreement in April 2005.  Later, in a decision 
of January 2006, the RO granted service connection for a 
lumbar strain and an adjustment disorder, both effective from 
November 2, 2004.  The Veteran appeals the effective date.    

The effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the 
effective date based on the submission of new and material 
evidence received after a final disallowance of a claim is 
the date of receipt of a new claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  Under VA 
laws and regulations, a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under laws administered by the VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under laws administered by the VA, from a claimant, 
his or her duly authorized representative, a member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155(a). "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Based on this record, the Board finds that the RO was correct 
in assigning November 2, 2004 as the effective date for the 
grant of service connection for a lumbar spine disorder and 
an adjustment disorder.  That date represented the first 
request for service connection for a low back disorder and/or 
psychiatric disorder following the final April 2003 rating 
decision that denied service connection for those disorders.  
It is settled law that the effective date for the grant of 
service connection following a final decision is the date of 
the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 
248 (2002) (the Court thus holds that the effective date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monthly benefits no earlier than the date that the 
claim for reopening was filed.)  The Court explained that the 
statutory framework did not allow an effective date back to 
the original claim as a possible effective date for an award 
of service-connected benefits that is predicated upon a 
reopened claim.

While the Board acknowledges the Veteran's contentions to the 
effect that he had appealed the original denial in April 
2003, there is nothing of record to corroborate that 
assertion.  It appears that the Veteran may instead be 
recalling the NOD which he filed later in response to the 
March 2005 confirmed rating decision.  That document was too 
late to act as a notice of disagreement with the April 2003 
decision.  

The Board has noted that pursuant to § 3.156(c), a final 
decision will be reconsidered when new and material evidence, 
in the form of service records, results in the reopening of a 
claim and a retroactive evaluation may be assigned. See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2).  The 
Board finds, however, that the grant of service connection 
for was not based on the addition of any service department 
record.  On the contrary, service connection was granted for 
both disorders under a secondary service connection theory, 
rather than based on a conclusion that they were incurred in 
service.  As a result, the provisions of 3.156(c) do not 
provide a basis for an effective date prior to November 2, 
2004.  

In summary, a formal or informal claim for service connection 
for a low back disorder and/or a psychiatric disorder was not 
received between the date of the notification of the April 
2003 rating decision that denied service connection for a 
back disorder and a psychiatric disorder and the request to 
reopen those claims received on November 2, 2004.  
Accordingly, the claim for an effective date prior to 
November 2, 2004 for the grant of service connection for 
those disabilities is not established.


ORDER

1.  Service connection for a urethral injury is denied.

2.  An effective date prior to November 2, 2004, for the 
grant of service connection for a back disorder is denied.

3.  An effective date prior to March 5, 1999 for the grant of 
service connection for an adjustment disorder is denied.


REMAND

The Veteran has not been afforded a VA disability evaluation 
examination in connection with his claim for an increased 
rating for a right ankle disorder.  He was afforded a joints 
examination in January 2005 in connection with the claim for 
service connection, but it contains only minimal information 
regarding the severity of the disorder.  In addition, that 
examination report is over four years old.  No examination 
has been performed since he filed his claim for a higher 
rating in January 2006.  Although the evidence of record also 
includes VA medical treatment records pertaining to the 
ankle, the records do not include all information necessary 
to properly rate the disorder.  In this regard, the records 
do not adequately address the presence of functional loss due 
to pain, and the effect on range of motion of weakness, 
fatigability, or incoordination.  

The Board also notes that the Veteran has not received an 
adequate VCAA notification letter with respect to the 
increased rating issue.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), in which the Court established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a Veteran who is 
seeking a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for a right ankle disorder.  
The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The Veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
Veteran.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded the following 
examination:  An orthopedic examination to 
determine the severity of the Veteran's 
right ankle disorder.  The claims folder 
and a separate copy of this request must 
be made available to the examiner and 
reviewed before the examination.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
Veteran's service-connected right ankle 
disorder.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner is 
requested to specifically comment on the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
disabilities.  The examiner should attempt 
to quantify the degree of additional 
impairment, if any, during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The examiner must specifically 
state whether the Veteran's complaints and 
any claimed subjective manifestations are 
in keeping with the objectively 
demonstrated pathology.  The examiner 
should characterize the severity of the 
right ankle impairment.  If necessary to 
ascertain that, the Veteran should be 
afforded imaging or other diagnostic 
studies. 

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


